Citation Nr: 1726499	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  10-30 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for lumbar strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1978 to February 1985, July 2005 to October 2006, and March 2007 to June 2007.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction was subsequently transferred to the RO in Atlanta, Georgia.

In May 2015, the Board denied an increased disability rating for the Veteran's service-connected lumbar strain.

In May 2016, the Veteran appealed the May 2015 Board denial, by way of a Joint Motion for Remand (JMR), to the United States Court of Appeals for Veterans Claims (Court).  The JMR argued that the Veteran's July 2009 and September 2011 VA examinations were inadequate because the examiners indicated that an opinion regarding additional functional limitations due to flare-ups would be speculative, without explaining why.  In May 2016, the Court vacated the May 2015 Board decision and remanded for further development and readjudication.  

Pursuant to the May 2016 Court remand, the Board issued a January 2017 remand to obtain a new VA examination to assess the severity of the Veteran's service-connected lumbar strain.  The January 2017 Board remand specifically directed the examiner to: (1) identify any objective evidence of pain or functional loss due to pain; (2) opine as to whether there would be additional functional limitations on repeated use or during flare-ups (if the Veteran described flare-ups), expressing this in terms of additional degrees of limitation of motion on repeated use or during flare-ups, if feasible; and (3) describe the frequency and duration of any incapacitating episodes, requiring bed rest prescribed by a physician and treatment by a physician, over a 12 month period.  The Board also directed that, if the examiner is unable to opine as to the aforementioned additional functional limitations without resorting to speculation, then the examiner should provide rationale.  In substantial compliance with the January 2017 Board remand directives, the Agency of Original Jurisdiction (AOJ) afforded the Veteran a new, adequate, Stegall-compliant, and Correia-compliant VA examination in February 2017.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998); Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59. 
FINDING OF FACT

The Veteran's service-connected lumbar strain is manifested by: (1) consistent, subjective complaints of constant pain; (2) inconsistent, subjective complaints of additional functional loss on repeated use during flare-ups; and (3) limitation of motion with flexion limited to, at most, 75 degrees, to include in contemplation of functional impairment resulting from pain, weakness, fatigue, or incoordination, or following repetitive testing or during flare ups, without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, ankylosis, intervertebral disc syndrome resulting in incapacitating episodes, or associated neurological impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for lumbar strain have not been met or approximated.  See 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237, 5010-5243 (2016); DeLuca v. Brown, 8 Vet. App. 202 at 207 (1995). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contended that, when resolving reasonable doubt in his favor, the symptomatology associated with his service-connected lumbar strain presents a greater degree of impairment than the currently assigned 10 percent and more nearly approximates the criteria for a higher evaluation.  See June 2017 Informal Hearing Presentation (IHP).  The Board acknowledges the Veteran's contention, but finds that the manifestations of the Veteran's lumbar strain do not meet or approximate the schedular criteria or DeLuca factors for an evaluation in excess of 10 percent.  See 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237, 5010-5243 (2016); DeLuca v. Brown, 8 Vet. App. 202 at 207 (1995).  As such, an evaluation in excess of 10 percent is not warranted.

The Veteran's lumbar strain is currently evaluated at 10 percent disabling.  An evaluation of 10 percent is warranted when the evidence shows: (1) combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; (2) forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; (3) muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or (4) vertebral body fracture with loss of 50 percent or more of the height.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (General Formula).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  See 38 C.F.R. § 4.71a, General Formula, Note (2).

A higher evaluation of 20 percent is not warranted unless the evidence shows: (1) combined range of motion of the thoracolumbar spine not greater than 120 degrees; (2) forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or (3) muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A higher evaluation of 40 percent is not warranted unless the evidence shows: (1) favorable ankylosis of the entire thoracolumbar spine; or (2) forward flexion of the thoracolumbar spine 30 degrees or less.  Id.  A higher evaluation of 50 percent is not warranted unless the evidence shows unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A higher evaluation of 100 percent is not warranted unless the evidence shows unfavorable ankylosis of the entire spine.  Id.

As an initial matter, the Board notes that VA outpatient treatment records did not contain findings or symptoms warranting a rating in excess of 10 percent based on schedular criteria.  Pursuant to the January 2017 Board remand, the Veteran was afforded his most recent VA examination in February 2017.  The Veteran reported that he was experiencing constant pain that increased with activity, but that he controlled it with medication.  The Veteran stated that he used a back brace and a heating pad.  The Veteran also stated that he had a "therapeutic type" bed that helped.  The Veteran reported that his disability limited his activities and made him pace himself.  The Veteran denied having surgery, but reported that he had about 8 injections starting around 2 years ago.  The Veteran reported that the pain was located in the middle of the lower back and moved to the right buttock.  The examiner indicated that the Veteran neither reported flare-ups nor had any functional loss/impairment.  The examiner also indicated that the Veteran regularly uses a cane as a normal mode of locomotion.  The examiner diagnosed the Veteran with degenerative joint disease (DJD) of the lumbar spine and lumbosacral strain, but explained that, based on the longitudinal imaging studies, the Veteran's DJD was age-related and not secondary to lumbosacral strain.  The examiner indicated that arthritis was documented by imaging studies and noted a clinical history of back pain.

The examiner measured initial range of motion (ROM) (in degrees) as follows: forward flexion at 0 to 75; extension at 0 to 30; right lateral flexion at 0 to 30; left lateral flexion at 0 to 30; right lateral rotation at 0 to 30; and left lateral rotation at 0 to 30.  The examiner indicated that, although abnormal, the ROM itself does not contribute to functional loss.  The examiner indicated that the Veteran was able to perform repetitive use testing with at least three repetitions, but that there was no additional loss of function or ROM after three repetitions.  The examiner also indicated that the Veteran was being examined immediately after repetitive use over time, but that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examiner noted that flare-ups were not applicable.  The examiner also indicated that there were no additional contributing factors of disability.

The examiner found no muscle spasms, guarding, ankyloses, radiculopathy, radicular pain, other neurologic abnormality, intervertebral disc syndrome (IVDS), need for extremity amputation with prosthesis, or related scars.  Muscle strength, deep tendon reflex, and sensory tests were normal.  Straight leg raises were bilaterally negative.  The examiner noted pain on terminal flexion and indicated that there was no evidence of pain with weight bearing.  The examiner also noted no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  The examiner indicated that there was no evidence of pain on passive motion testing and no evidence of pain when the joint was used in non-weight bearing.  The examiner stated that ROM testing for the opposing, undamaged joint was inapplicable.  Regarding functional impact, the examiner indicated that the Veteran's thoracolumbar spine disability impacted his ability to work, explaining that the Veteran was an electrician for 20 years, until 2008, when his back condition prevented him from continuing work.  

Applying the Veteran's findings to the schedular criteria, the Veteran does not meet the requirements for a 20 percent evaluation because he: (1) has a combined ROM of the thoracolumbar spine greater than 120 degrees; (2) has forward flexion of the thoracolumbar spine greater than 60 degrees; and (3) does not have muscle spasm or guarding.  See 38 C.F.R. § 4.71a, General Formula.  The Veteran also does not meet the requirements for a 40 percent, 50 percent, or 100 percent evaluation because he: (1) has forward flexion of the thoracolumbar spine greater than 30 degrees; and (2) does not have favorable or unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  Id.  Further, a higher rating is not warranted due to IVDS because there is no indication that the Veteran has IVDS and he does not report otherwise.  Finally, no neurological impairment has been associated with the lumbar spine disability and the Veteran does not report otherwise.  As such, an evaluation in excess of 10 percent based on schedular criteria is not warranted.

The Board has considered the DeLuca factors in reaching this conclusion.  See DeLuca, 8 Vet. App. at 207.  Regarding these factors, the Veteran contended that he exudes additional functional loss on repeated use during flare-ups.  See June 2017 IHP.  The Board acknowledges the Veteran's contention, but finds that any additional functional loss due to DeLuca factors does not exceed that which is already contemplated by the rating schedule.  Id.  As such, an evaluation in excess of 10 percent based on DeLuca factors is not warranted.

As an initial matter, the Board notes that VA outpatient treatment records did not contain findings or symptoms warranting a rating in excess of 10 percent based on DeLuca factors.  For reference, the Board acknowledges that, during the July 2009 VA examination (inadequate per the JMR), the Veteran reported flare-ups rating 10 out of 10 on the pain scale, occurring once or twice per month, for one or two days at a time.  The Veteran reported no specific causes for the flare-ups, but noted that he took medications to prevent them.  For reference, the Board also acknowledges that, during the September 2011 VA examination (also inadequate per the JMR), the Veteran reported daily flare-ups of his lumbar spine, with standing or sitting too long, moving too fast, or going beyond his range of motion of walking.  The Veteran stated that they were relieved by a TENS unit and sometimes Baclofen.  

However, the Board finds that the Veteran inconsistently reported flare-ups.  Of particular note, he neither reported them nor any functional loss/impairment during the most recent, February 2017 VA examination.  The Board highlights the February 2017 examiner's aforementioned, objective findings that: (1) the ROM itself does not contribute to functional loss; (2) there was no additional loss of function or ROM after three repetitions; (3) pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time; (4) flare-ups were not applicable; and (5) there were no additional contributing factors of disability.  Coupling these objective findings with the fact that the Veteran failed to report flare-ups or any functional loss/impairment when given the opportunity during the most recent examination, the Board finds that the Veteran's described functional effects are already accounted for in the 10 percent evaluation.   

The Board acknowledges that the examiner indicated functional impact, in that the Veteran's thoracolumbar spine disability impacted his ability to work.  The examiner explained that the Veteran was an electrician for 20 years, until 2008, when his back condition prevented him from continuing work.  However, the Board notes that this level of functional impact does not elicit DeLuca because it has already been contemplated by the examiner and the rating schedule in the 10 percent evaluation.  

The Board further acknowledges that there was objective evidence of pain on terminal flexion, but finds that such pain does not warrant any higher rating.  The Board highlights the other objective findings of: (1) no pain with weight bearing; (2) no evidence of localized tenderness or pain on palpation of the joints or associated soft tissue; (3) no evidence of pain on passive motion testing; and (4) no evidence of pain when the joint was used in non-weight bearing.  Additionally, the combined ROM, with pain on terminal flexion, was still greater than 120 degrees.  Thus, the Veteran has already been afforded a disability rating that reflects the limitation of motion with pain.    

In reaching these conclusions, the Board has carefully reviewed and considered the Veteran's statements regarding the severity of his disability.  The Board acknowledges that the Veteran believes that his disability is more severe than the assigned evaluation reflects.  Moreover, the Veteran is competent to report his lay-observable symptom of increased pain with activity.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the pain contention credible, because it has remained longitudinally consistent throughout the record, and assigns it high probative value.  The Board also finds the Veteran competent to report his lay-observable symptom of flare-ups.  Id.  However, the Board finds the flare-ups contention not credible, because of the aforementioned inconsistency, and assigns it low probative value.

Additionally, the Board notes that: (1) there is no evidence that the February 2017 examiner was not competent or credible; and (2) the opinion was based on an objective examination of the Veteran and contained sufficient rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008).  The competent medical evidence offering detailed, specialized determinations pertinent to the rating criteria is the most probative evidence in evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplated the Veteran's descriptions of symptoms.  As such, the February 2017 examiner's report and opinion are of high probative value.

In sum, the Veteran has not demonstrated any other symptomatology of comparable severity to the listed symptoms considered by any higher rating.  As such, the Board finds that the preponderance of the evidence is against a finding that the Veteran's overall level of functional impairment due to his lumbar strain more nearly approximates the level contemplated by any higher rating.  As the preponderance of the evidence is against the claim for an increase, the benefit of the doubt doctrine is inapplicable and the claim is denied.  Further, all potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the currently assigned 10 percent rating.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Lastly, the Board has also considered whether staged ratings are appropriate, but finds that they are not because the Veteran's symptomatology has been relatively stable throughout the appeal period.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the claim must be denied.


ORDER

Entitlement to an evaluation in excess of 10 percent for lumbar strain is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


